DETAILED ACTION
In response to the Preliminary Amendments filed on May 18, 2021, claim 1 is amended and claims 2-14 are newly added. Currently, claims 1-14 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species
Species A: Figs. 9A-9F drawn to an assembly with an articulated needle assembly with a living hinge;
Species B: Figs. 11A-11C drawn to an assembly with bent tang(s);
Species C: Figs. 12A-12D drawn to an assembly with barb(s);
Species D: Figs. 13A-13E drawn to a tree-shaped assembly with non-articulating teeth; and
Species E: Fig. 14 drawn to a pointed but not sharp geometry. 
The species are independent or distinct because the different species comprises proximal end features for cooperating with needle retention feature that are different mutually exclusive such as the articulated living hinge of Species A; bent tangs of Species B; barbs of Species C; tree-shaped non-articulating teeth of Species D; and pointed but no sharp geometry of Species E. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) to search for the specific features of the respective species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Kevin Leung on October 27, 2022 a provisional election was made without traverse to prosecute the invention of Figs. 11A-11C, claims 1-5 and 14.  Affirmation of this election must be made by applicant in replying to this Office action.  However, upon further consideration, it is noted that claim 14 is drawn to the embodiment of Species E since the description of Species D Figs. 11A-11C in instant [0067]-[0069] does not provide sufficient support for the needle proximal end feature comprises a pointed end without sharp edges required by claim 14. Therefore, claims 6-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
First, Figures 1A-5C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as described in instant [0003]-[0007].  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Second, the drawings are also objected to because Figs. 6D and 6M are objected to for the following confusion in the drawings that appears to contradict its description in instant [0026]-[0027]: 1) proximal housing portion 608 appears to be included in distal housing portion 610 in Figs. 6D and 6M; and 2) Fig. 6D appears to illustrate that needle coupling assembly 606 is the same portion as distal housing portion 610. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Lastly, drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “91” has been used to designate both longitudinal axis (Figs. 9B, 9D) and tangs (Figs. 11A-11C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The attempt to incorporate subject matter into this application by reference to the US applications corresponding to attorney docket numbers CM.20012.00, CM.20015.00, and CM.20013.00 of instant [0001] in is ineffective because it is unclear what applications these attorney docket numbers corresponds to. It is suggested that instant [0001] be amended to include the US application number for these respective attorney docket numbers such as provided for CM.20011.00: “U.S. Patent Application Serial Number 15/801,239 under attorney docket number CM.20011.00” in instant [0001].

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the hub and the needle hub assembly of claim 1. It is noted that the instant disclosure discloses a needle hub 74 in instant [0080]-[0081]. However, as best understood, it appears that the claimed hub is referring to coupling assembly 606 with proximal housing portion 608 and distal housing portion 610 (instant [0026]-[0027]). Therefore, appropriate clarification is required. Applicant is suggested to consider adding the recitation of --As depicted in Figures 6C, 6D and 6E, the needle spine assembly (76), the needle coupling assembly (606) and the latch member (612) form respective portions of a needle hub assembly.-- to the end of instant [0027] to provide the antecedent basis.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Claim 1: the recitation of “into plunger” on line 15 should be recited as --into the plunger interior-- since this limitation is already introduced in line 3.  
Claims 2-5 are objected to for incorporating the above informality through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “a needle retention feature disposed in the plunger interior” (line 6), “an energy-storage member disposed in the plunger interior” (line 7), “an energy-storage member latching member disposed in the plunger interior” (line 8), and “a needle latching member configured to couple the needle to the hub” (line 14) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a needle retention feature” on line 6 as being 712, the retention feature for receiving the proximal end feature of the needle for each embodiment, wherein for the elected embodiment: needle retention feature 712 is similar to that depicted in Figs. 9G-9I as described in instant [0068];
“an energy-storage member” on line 7 as being 718 such as a spring described in instant [0034]; 
“an energy-storage member latching member” on line 8 as being 714 such as rotatable latching member wherein for the elected embodiment, 714 is illustrated in Figs. 100, 10P and described in instant [0063]-[0065]; and 
“a needle latching member configured to couple the needle to the hub” on line 14 as being latching member 612, movable block 614, and cantilevered latch members 616 as illustrated in Figs. GN-6P and described in instant [0027].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Righi (US Pub. No. 2003/0004468 A1).
Claim 1. RIghi discloses a system for injecting, comprising: 
a syringe body (1) defining a proximal opening (i.e., opening at end with flange 2) and a distal needle interface (2) (Fig. 1); 
a plunger member (50) defining a plunger interior (i.e., axial chamber defined by walls 57) and configured to be manually manipulated to insert a stopper member (40) relative to the syringe body, the plunger member including 
a needle retention feature (60) disposed in the plunger interior (Figs. 4,6; [0048]), 
an energy-storage member (30) disposed in the plunger interior ([0052]-[0053]; Fig. 6), and 
an energy-storage member latching member (70) disposed in the plunger interior ([0053]; Figs. 6-8); and 
a needle hub assembly (10, 11, 20) coupled to the distal needle interface of the syringe body (Fig. 6), the needle assembly including 
a needle (10) having a needle proximal end feature (13, 16) ([0039]; Fig. 5), 
a hub (20), and 
a needle latching member (12) configured to couple the needle to the hub ([0040]; Fig. 6), 
wherein the needle is at least partially retractable into plunger interior upon manipulation of the plunger member relative to the syringe body to transform the energy-storage member latching member from a latched state (Fig. 7) to an unlatched state (Fig. 8) ([0062]-[0063]), 
wherein the energy-storage member latching member is intercoupled between an interior surface of the plunger member and the needle retention feature (Figs. 6-8). 
wherein the needle proximal end feature comprises an extending portion (13, 16) and has a first configuration where the extending portion is at least partially retracted ([0059]-[0060]; i.e., when tongues are bending inward) and a second configuration where the extending portion is extended (i.e., when not tongues are not bending inward), and 
wherein the needle retention feature comprises an opening (i.e., opening of hooking device 60 formed by fore port of hooking device with hollow seat 66, inner side wall 68, ridge 63, and retaining surface 64) sized to allow passage of the needle proximal end feature in the first configuration (i.e., since wall 68 bends tongues 16 inward) and to prevent passage of the needle proximal end feature in the second configuration (i.e., tongues 16 snap outward engages with retaining surface 64) ([0059]).  
Claim 2. Righi discloses the system of claim 1, wherein the extending portion is biased to extend to place the needle proximal end feature in the second configuration ([0059]; i.e., since tongues 16 snap outward).  
Claim 3. Righi discloses the system of claim 2, wherein the needle proximal end feature has a flat cross-section (Fig. 5; i.e., cross-section of tongues 16 facing hollow space 14 is flat).  
Claim 4. Righi discloses the system of claim 3, wherein the extending portion extends by pivoting out of a plane of the flat cross-section ([0039], [0059]; Figs. 6, 7; i.e., since tongues 16 bends relative to hollow space 14).  
Claim 5. Righi discloses the system of claim 4, wherein the needle proximal end feature further comprises a second extending portion (16), and wherein the extending portion and the second extending portion pivot out of the plane of the flat cross-section in opposite directions (Fig. 5; [0039], [0058]; i.e., since the two tongues 16 bend in opposing directions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 37837808